Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered March 6, 1987, convicting him of attempted criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
Since the defendant is a fugitive and is unavailable to obey the mandate of the court, the appeal is dismissed (see, People v *640Barnes, 143 AD2d 837). Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.